Citation Nr: 0633704	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  00-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
bilateral pes planus. 

2. Entitlement to a rating in excess of 20 percent for a left 
knee disability prior to August 4, 2005. 

3. Entitlement to a rating in excess of 20 percent for 
limitation of flexion of the left knee after August 4, 2005.

4. Entitlement to a rating in excess of 20 percent for 
limitation of extension of the left knee after August 4, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty for nine months between 
December 1974 and December 1975.  His report of separation 
also lists one month and two days of prior active service 
which has not been otherwise documented.  This case comes to 
the Board of Veterans' Appeals (Board) from a June 2000 
rating decision which denied entitlement to an increased 
rating for pes planus and a left knee disability which were 
rated at 10 and 20 percent, respectively.  During the course 
of this appeal, the RO issued a rating decision in February 
2006 at which time the RO recharacterized the veteran's left 
knee disability and assigned a 20 percent rating for 
limitation of flexion as well as a separate 20 percent rating 
for limitation of extension.  Since this recharacterization 
and increase did not constitute a full grant of the benefit 
sought, the increased rating issue for the veteran's left 
knee remains in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  The veteran's pes planus has been manifested by pain, 
inability to walk/stand for long periods of time, and 
bilateral hallux valgus; he does not have calluses, 
accentuated pain on manipulation or use or marked deformity.

2.  The veteran's left knee disability was manifested by 
pain, swelling buckling and a range of motion from 0 to 130 
degrees during the period prior to August 4, 2005; not more 
than moderate instability was present.

3.  Motion of the veteran's left knee after August 4, 2005 
was from 15 degrees of extension to 39 degrees of flexion 
with an additional 5 to 10 degrees of restriction during 
flare-ups.

4.  Recurrent subluxation or instability was not demonstrated 
after August 4, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for pes 
planus have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a (Diagnostic Code 
5276) (2005).

2.  The criteria for a rating in excess of 20 percent for 
left knee disability prior to August 4, 2005 have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.7, 4.71a (Diagnostic Code 5257) (2005).

3.  The criteria for a rating in excess of 20 percent for 
limitation of flexion of the left knee after August 4, 2005 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.71a (Diagnostic Code 5260) 
(2005).

4.  The criteria for a rating in excess of 20 percent for 
limitation of extension of the left knee after August 4, 2005 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.71a (Diagnostic Code 5261) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements in a 
March 2003 letter.  While the notice letter was sent after 
initial adjudication of the veteran's claim by the RO and 
lacked the exact language of the 4th required element, the 
veteran has not been prejudiced because he has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, was sent an additional development 
letter in May 2003, and has been provided with the entire 
text of 38 C.F.R. § 3.159 in a supplemental statement of the 
case issued in February 2006.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private medical records 
indicated by the veteran to be relevant, and afforded the 
veteran four VA examinations in accordance with the duty to 
assist the veteran.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.

II. Claims for Increased Rating

The veteran filed a claim for increased rating in November 
1999 for pes planus (rated as 10 percent disabling since 
December 1975 through the date of claim) and a left knee 
disability (rated as 10 percent disabling from December 1975, 
0 percent disabling from May 1977, 10 percent disabling from 
January 1983, and 20 percent disabling from December 1992 
through the date of claim).  Where, as here, initial 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Flat Foot (Pes Planus)

The RO has assigned a 10 percent rating for the veteran's pes 
planus.  The rating criteria for pes planus are found at 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under these 
criteria, a 10 percent rating is warranted for moderately 
severe flatfoot, unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 20 percent rating is warranted for severe 
unilateral flatfoot manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent rating is 
warranted for the same severe manifestations of flatfoot 
bilaterally, or for unilateral pronounced symptoms of 
flatfoot including marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Additionally, a 
50 percent rating, the highest rating under this diagnostic 
code, is warranted for the above pronounced symptoms, if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The relevant medical evidence includes two VA examinations 
and VA treatment records.

The veteran underwent a VA examination in November 1999 at 
which time he was diagnosed as having bilateral pes planus 
with a bilateral hallux valgus that is worse on the left 
(right 2 degrees and left 5 degrees).  The veteran reported 
using shoe inserts and that prolonged walking and standing 
were painful.  The physician noted mild tenderness on the 
medial aspect of both feet.

The veteran underwent treatment for his pes planus at a VA 
Medical Center in July 2002, February 2004, June 2004 (at 
which time he stated that his orthotics relieved pain), 
October 2004, and January 2005.  At each treatment session, 
the veteran exhibited bilateral pes planus, pain to some 
degree and discussed orthotic and pain relief treatment 
plans.

The veteran again underwent a VA examination in August 2005.  
At this time the veteran reported that he had pain 
bilaterally that did not allow him to walk for more than five 
minutes and that was treated with over-the-counter pain 
medication.  He complained of flare-ups causing pain and 
additional loss of motion.  The veteran also reported wearing 
orthotics in his shoes but no other corrective devices.  The 
physician noted that he had a slow gait, favored his left 
side and used a walking cane.  Examination showed there were 
no callosities and the Achilles tendon was normally aligned.  
He presented with bilateral hallux valgus though no painful 
motion, edema, instability, weakness or deformity was noted.  

The veteran's pes planus has been characterized by symptoms 
such as pain, inability to walk/stand for long periods, and 
hallux vargus (the angulation of the great toe is away from 
the midline of the body or towards the other toes).  His 
cardinal signs and symptoms have been considered as well as 
any functional loss due to pain and flare-ups, but the 
medical evidence demonstrates that his disability level does 
not meet, nor more closely approximate, the criteria for a 
rating in excess of 10 percent.  Specifically, there was no 
evidence of marked pronation, swelling or characteristic 
callosities, nor was there any evidence of accentuated pain 
on manipulation and use.  There is no doubt of material fact 
to be resolved in favor of the veteran.  38 U.S.C.A. § 5107.

Knee Disability

The veteran filed a claim for an increase in his disability 
rating for his left knee disability in November 1999.  At the 
time of his claim, the RO had assigned a disability rating of 
20 percent, effective December 1992, under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The RO then 
reclassified the veteran's knee disability and assigned a 20 
percent rating for limitation of flexion of the knee and a 
separate 20 percent rating for limitation of extension of the 
knee, both effective August 4, 2005.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Criteria for rating a disability of the knee are found at 
4.71a, Diagnostic Codes 5256 through 5263.  Not all 
diagnostic codes found here are applicable to the case at 
hand.  Diagnostic Code 5256 is not applicable because there 
is no competent medical evidence of ankylosis during the 
appeal period.  Diagnostic Codes 5258 and 5259 are not 
applicable because there is no competent medical evidence of 
cartilage disability symptoms and the highest rating under 
these diagnostic codes is not in excess of what the veteran 
is currently receiving.  Diagnostic Code 5262 is not 
applicable because there is no competent medical evidence of 
impairment of the tibia and fibula during the appeal period.  
Finally, Diagnostic Code 5263 is not applicable because there 
is no competent medical evidence of genu recurvatum during 
the appeal period and the highest rating under this 
diagnostic code is 10 percent which would not be in excess of 
what the veteran is currently receiving.

As a result, the only remaining applicable diagnostic codes 
for rating the disability of the knee in the case at hand are 
Diagnostic Codes 5257, 5260, and 5261.  Each is detailed 
below.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 525258, 
5259, 5262, and 5263.

Diagnostic Code 5257 provides a rating of 20 percent for 
impairment of the knee when there is moderate recurrent 
subluxation or lateral instability.  A 30 percent rating, the 
highest under this diagnostic code, is warranted for severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 provides a noncompensable rating when 
flexion of the knee is limited to 60 degrees, 10 percent when 
flexion is limited to 45 degrees and 20 percent when flexion 
of the knee is limited to 30 degrees.  A 30 percent rating, 
the highest under this diagnostic code, is warranted for 
flexion of the knee limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides a noncompensable rating when 
extension is limited to 5 degrees, 10 percent when extension 
is limited to 10 degrees, and 20 percent when extension is 
limited to 15 degrees.  A rating of 30 percent is warranted 
when extension of the knee is limited to 20 degrees.  A 
rating of 40 percent is warranted when extension of the knee 
is limited to 30 degrees.  A rating of 50 percent, the 
highest rating under this diagnostic code, is warranted when 
extension of the knee is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

For the appeal period prior to August 4, 2005, the veteran's 
relevant medical evidence includes a November 1999 VA 
examination.  At this time, the veteran reported that he had 
pain, swelling and buckling of his left knee and that 
prolonged walking and standing were painful.  Left knee range 
of motion was measured from 0 to 130 degrees, with pain 
beginning at 120 degrees.  There was "mild tenderness on the 
medial and lateral aspects of the left knee."  The examining 
physician also reported that z-rays taken of the left knee 
were normal and diagnosed the veteran as having arthralgia of 
the left knee.

During the appeal period prior to August 4, 2005, the veteran 
had essentially normal extension of the knee and flexion was 
only minimally restricted, if at all.  Normal motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  As such, the 
evidence does not support, nor more nearly approximate a 
compensable under Diagnostic Codes 5260 and 5261 during this 
period of the appeal.  Similarly, the veteran did not display 
evidence of recurrent subluxation or lateral instability such 
as to warrant a rating in excess of 20 percent under 
Diagnostic Code 5257 during this period of the appeal.  His 
cardinal signs and symptoms have been considered as well as 
any functional loss due to pain and flare-ups, but the 
medical evidence demonstrates that his disability level does 
not meet, nor more closely approximate, the criteria for an 
increased rating.  Deluca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  There is no doubt of material fact to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107.

During the period of appeal after August 4, 2005, the 
veteran's relevant medical evidence includes an August 2005 
VA examination.  At this time, the veteran reported sharp 
daily knee pain of 8.5 out of 10.  There was no effusion, 
tenderness, crepitus, deformity or spasm noted.  The 
examining physician also noted that "the anterior and 
posterior cruciate ligaments are intact.  McMurray's test is 
negative.  With active and passive range of motion, extension 
is 15 degrees with pain, flexion is 15 degrees to 39 degrees 
with pain.  With repetitive use, there is pain, weakness, 
fatigue, lack of endurance, but no additional limitation of 
motion for flexion or extension, with pain causing the major 
functional impact."  The physician diagnosed the veteran as 
having early degenerative osteoarthritis of the left knee 
with a chronic left knee strain and severe functional loss 
due to pain for extension.  The physician also opined that 
during flare-ups additional limitation of motion would be 5 
to 10 degrees.

During the period of appeal after August 4, 2005 there is no 
evidence of impairment of the knee being manifested by 
recurrent subluxation or lateral instability.  In fact the 
evidence shows that the veteran's knee was quite stable, his 
ligaments were intact and the McMurray's test was negative.  
As such, the evidence does not support a separate compensable 
rating under Diagnostic Code 5257.  

The veteran's range of motion would not warrant separate 
ratings in excess of 20 percent for either flexion or 
extension based on the evidence of record for the period 
subsequent to August 4, 2005 under Diagnostic Codes 5260 and 
5261.  Similarly, prior to that date, separate ratings for 
limitation of flexion and extension are also not warranted 
based on the medical evidence of record.  As such, the 
evidence does not support, nor more nearly approximate, 
separate ratings in excess of 20 percent for flexion and 
extension after August 4, 2005 nor does it support or more 
nearly approximate separate ratings prior to August 4, 2005.  
His cardinal signs and symptoms have been considered as well 
as any functional loss due to pain and flare-ups, but the 
medical evidence demonstrates that his disability level does 
not meet, nor more closely approximate, the criteria for an 
increased rating.  Deluca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  There is no doubt of material fact to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107.

There is also no competent evidence that the veteran's knee 
disability at any time during this appeal caused marked 
interference with employment, frequent hospitalizations, or 
otherwise produced unrecognized impairment.  As a result, 
extrashedular consideration is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for pes 
planus is denied.

Entitlement to a rating in excess of 20 percent for a left 
knee disability prior to August 4, 2005 is denied. 

Entitlement to a rating in excess of 20 percent for 
limitation of flexion of the left knee after August 4, 2005 
is denied.

Entitlement to a rating in excess of 20 percent for 
limitation of extension of the left knee after August 4, 2005 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


